Case: 2:19-cv-05409-ALM-EPD Doc #: 19 Filed: 01/15/21 Page: 1 of 2 PAGEID #: 995




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

DARREN S. KOENIG,                                   :
                                                    :
                Plaintiff,                          :
                                                    : Case No. 2:19-cv-05409
        v.                                          :
                                                    : CHIEF JUDGE ALGENON L. MARBLEY
ANDREW SAUL,                                        :
Commissioner of Social Security,                    : MAGISTRATE JUDGE DEAVERS
                                                    :
                Defendant.                          :
                                                    :

                                        OPINION & ORDER

        This matter comes before the Court on the parties’ Joint Motion for an Award of Attorney’s

Fees Pursuant to the Equal Access to Justice Act (“EAJA”). (ECF No. 18). The parties jointly

stipulate and petition this Court to enter an award of attorneys’ fees in the amount $3,600.00 and

$0.00 in costs. (Id.).

        Prior to Plaintiff filing an EAJA petition, the parties jointly reached a resolution to settle

EAJA fees in this case. According to the parties, “this Stipulation represents a compromise on

disputed positions and is not intended to set precedent for, or a representation of, any specific hourly

rate or total number of hours.” (Id.). The parties further stipulate that any fees paid belong to Plaintiff

and can be offset to satisfy pre-existing debt that Plaintiff owes to the United States. See Astrue v.

Ratcliff, 560 U.S. 586 (2010). After this Court enters the award, counsel for the parties shall verify

that Plaintiff owes no pre-existing debt to the Government subject to offset; then, Defendant agrees

to make the award payable to Plaintiff’s attorney pursuant to the EAJA assignment signed by

Plaintiff and his counsel.




                                                    1
Case: 2:19-cv-05409-ALM-EPD Doc #: 19 Filed: 01/15/21 Page: 2 of 2 PAGEID #: 996




       In light of the foregoing, this Court GRANTS the parties’ Joint Motion for an Award of

Attorney’s Fees Pursuant to the Equal Access to Justice Act in the amount of $3,600.00 (ECF No.

18).


       IT IS SO ORDERED.


                                           ALGENON L. MARBLEY
                                           CHIEF UNITED STATES DISTRICT JUDGE

DATED: January 15, 2021




                                               2
